IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50235
                         Summary Calendar



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,


                              versus

     GEORGE RODRIGUEZ,

                                         Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-430
                         - - - - - - - - - -
                           December 4, 1996
Before REAVLEY, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*

     George Rodriguez, federal inmate #56267-080, appeals the

denial of his 28 U.S.C. § 2255 motion.

     To the extent that Rodriguez requires a certificate of

appealability (COA) in order to appeal the district court’s

order, we conclude that Rodriguez has not made a substantial

showing of the denial of a federal right.   See 28 U.S.C.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
§ 2253(c)(2).    Whether or not a COA is required, Rodriguez’s

arguments lack merit and the district court did not err in

denying § 2255 relief.

     AFFIRMED.   COA DENIED.